Fourth Court of Appeals
                                    San Antonio, Texas
                                           April 14, 2016

                                       No. 04-13-00300-CR

                                       Richard M. LOPEZ,
                                            Appellant

                                                 v.

                                       The STATE of Texas,
                                             Appellee

                   From the 379th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2009CR5395
                            Honorable Ron Rangel, Judge Presiding


                                          ORDER

        Appellant has filed a pro se letter requesting a copy of his trial transcripts for purposes of
filing a post-conviction writ of habeas corpus. This court has no jurisdiction over post-
conviction writs of habeas corpus in felony cases. See TEX. CODE CRIM. PROC. art. 11.07; In re
Coronado, 980 S.W.2d 691, 692 (Tex. App.—San Antonio 1998, orig. proceeding). Post-
conviction writs of habeas corpus are to be filed in the trial court in which the conviction was
obtained, and made returnable to the Court of Criminal Appeals. See TEX. CODE CRIM. PROC.
art. 11.07. In order to obtain a free copy of the record, appellant would need to file a motion in
the trial court in which the conviction was obtained and demonstrate that his claim is not
frivolous and that the record is needed to decide the issues presented. See United States v.
MacCollom, 426 U.S. 317, 326 (1976); Escobar v. State, 880 S.W.2d 782, 783 (Tex. App.—
Houston [1st Dist.] 1993, no pet.). Appellant’s request is DISMISSED without prejudice to
seeking relief in the proper court.

        Appellant has also filed a pro se letter asking questions about a writ of certiorari. This
court’s records reflect that a petition for writ of certiorari was filed after this court issued its
opinion, and the United States Supreme Court denied the petition.
                                              _________________________________
                                              Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of April, 2016.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court